El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
José Jacinto Nicolás Polanco entabló demanda en la Corte de Distrito de Humacao contra August y Constant Goffinet sobre nulidad de procedimiento ejecutivo hipotecario y recla-mación de $10,500 por daños y perjuicios. El demandante solicitó el aseguramiento de la sentencia y la corte lo decre-tó ordenando al marshal que retuviera en su poder el pro-ducto de la venta de la finca hipotecada y autorizando el embargo de bienes de los demandados hasta la suma de'$10,500. *389Como no se exigió fianza al demandante, se quejaron los de-mandados, y la corte por orden de 23 de enero de 1918 fijó nna fianza de tres mil pesos para obtener la retención y otra de dos mil para lograr el embargo. La resolución de la corte fné apelada para ante este Tribunal Supremo y confirma-da por sentencia de 25 de abril de 1918.
El demandante prestó las fianzas y el producto de la venta de la finca hipotecada ascendente a $19,202 quedó re-tenido en poder del marshal del distrito y se trabó además embargo sobre dicha suma para garantir el pago de lote $10,500 reclamados como daños y perjuicios.
Así las cosas, los demandados solicitaron de la corte que ordenara que se les entregara el producto de la venta, pre-via prestación de la fianza que fijara la corte. Esta acce-dió, los demandados afianzaron la devolución del dinero y lo recibieron de manos del marshal.
El demandante archivó una demanda complementaria re-clamando $4,166 más por daños y perjuicios y $2,784 por los productos de la finca, y presentó una moción alegando que por virtud de la orden de entrega- del producto de la venta de la finca a los demandados, había quedado sin efec-to el embargo que sobre dicha suma tenía constituido a su favor para responder de $10,500 y que reclamando $6,950 más, procedía que se ordenara el embargo de bienes de los demandados por valor de $17,450. La corte accedió, siem-pre que el demandante prestara una fianza por $5,000. Y .contra esa orden de la corte es que se ha interpuesto el presente recurso de apelación.
Sostienen los demandados apelantes en primer- término que la corte erró “al estimar, que por haber dispuesto los demandados de la cantidad de $19,202 retenida por el marshal, previa prestación de una fianza por igual suma, ha-bía quedado anulado el embargo por $10,500, trabado por el demandante sobre la primera suma indicada.”
Para formar una idea clara de este caso, es necesario tener en cuenta que se solic: tai Dn y obtuvieron dos distin-*390tas medidas de aseguramiento. Una la autorizada por la Ley Hipotecaria, artículo 175 del Reglamento para su eje-cución, Comp. 1911, página 1185, consistente en la reten-ción del precio de la venta, y otra el embargo general de bienes reclamado y ordenado de acuerdo con las prescrip-ciones de la ley para asegurar la efectividad de las sen-tencias de 1902, Comp. 1911,' página 384. Sucedió que el demandante que pudo embargar otros bienes de los deman-dados de acuerdo con la orden de 23 de enero de 1918, con-firmada por la sentencia de esta Corte Suprema de 25 de abril de 1918, prefirió designar como bienes de los deman-dados los mismos $19,202 retenidos en poder del marshal de la corte. Después los demandados solicitaron y obtuvie-ron que los bienes retenidos les fueran entregados y aunque es cierto que prestaron una fianza para devolverlos, es ne-cesario reconocer que la situación varió. Los bienes embar-gados salieron de poder del funcionario público que los te-nía bajo su custodia y nada parece haberse consignado ex-presamente sobre el embargo al ordenarse la entrega. Lo que el demandante pidió fué en verdad que se ratificara la orden de embargo ampliando la cantidad de acuerdo con sus nuevas reclamaciones contenidas en su.demanda complemen-taria, y así lo acordó la corte de distrito.
Sostienen además los demandados que la corte de distrito erró al decretar el aseguramiento de las nuevas sumas re-clamadas, porque según ellos la demanda complementaria es frívola. Cuando la demanda se interpuso, la finca hipo-tecada estaba aún en poder del demandante. Mientras so tramitaba el pleito, la finca fué vendida, saliendo así de la posesión del demandante. Si éste tiene razón, es natural que tal hecho aumente los perjuicios sufridos.
En modo alguno debe entenderse lo dicho anteriormente como si prejuzgáramos el resultado definitivo del pleito. No se trata ahora de pronunciar sentencia, sino de dictar una medida de aseguramiento, y en realidad de verdad no ve-mos que la corte de distrito al seguir el curso que ha adop-*391tado, haya abusado de la discreción que la ley le reconoce en estos casos.
En tal virtud, debe confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, Aldrey y Hutchison.